


Exhibit 10.34


                                         
Management Incentive Plan
For Fiscal Year 2013
“R” Headquarters
Level C - G


I.
Purpose



The Toys“R”Us, Inc. Management Incentive Plan (MIP) is designed to reward
eligible team members who contribute to the success of our company by helping to
achieve our financial goals and delivering our business strategy. The MIP is
designed to motivate, retain and attract management talent and provide total
compensation opportunities competitive with the companies we compete for talent.


II.
Eligibility



To be eligible for participation, the Team Member must meet each of the
following criteria:


1.
Be in a job that is in Salary Grade level C, D, D1, E, F or G.



2.
Be in an incentive eligible position on May 1 of the plan year or be promoted or
hired into an incentive eligible position after May 1 and prior to December 15
of the plan year.



3.
Be employed on the incentive award payment date with the exception of retirement
as defined in Section V.



III.
How the MIP Works (Metrics and Splits)



Incentive awards are weighted 80% based on the Financial Performance component
and 20% based on the Individual Performance component.


The Financial Performance component metrics are Cash Flow (defined as EBITDA
less Capital Expenditure and the change in Working Capital), EBITDA (Earnings
Before Interest, Taxes, Depreciation and Amortization) and, if applicable,
Margin for Merchants (net merchandise margin). The plan design allows for
payouts achievements that begin at 0% and go as high as 300% of target based on
the financial results of the company.


The Individual Performance component rewards Team Members based on their
individual performance and accomplishments that support the strategic goals of
the Company. It is funded by achievement against Consolidated EBITDA. If the
Company achieves consolidated EBITDA of 100% or more for the year, the Executive
Committee of the Board (“ECOB”) will fund at least 100% of the Individual
Performance component of the incentive. At below target Consolidated EBITDA,
funding for the Individual Performance component is at the discretion of the
ECOB. The plan design allows for payout achievements that begin at 0% and go as
high as 200% of target.





--------------------------------------------------------------------------------










The following table displays the weightings and metrics for the 2013 MIP:
 
 
Weighting
Position
Representative Areas
Country
Cash Flow
(US)
Corporate Consolidated Cash Flow
Corporate Consolidated EBITDA
Country EBITDA (US)
International EBITDA
Margin
Individual Goals
Corporate Officers, Directors and Managers (1)
Finance, Human Resources, Information Technology, Legal, Logistics, Property
Development, Procurement, Public Relations, Quality Assurance
—
20%
30%
20%
10%
—
20%
Corporate Officers, Directors and Managers with International Focus (1)
Finance, Human Resources, Information Technology, Legal, Logistics, Property
Development, Procurement, Public Relations, Quality Assurance
—
20%
30%
10%
20%
—
20%
Corporate Merchant Officers, Directors and Managers (2)
R Brands
—
20%
15%
20%
10%
15%
20%
Country Merchant Officers, Directors and Managers (2)
Merchandising, Planning & Allocations
15%
5%
15%
30%
—
15%
20%
Country Officers, Directors and Managers (3)
Ecommerce Operations, Guest Services, Marketing, Operations, Space Planning
15%
5%
15%
45%
—
—
20%



(1)
Corporate positions are defined as grade level C and above whose roles have a
global scope. Corporate with International positions are defined as grade level
C and above whose roles are primarily focused on supporting our International
operations. The International roles have minimal domestic focus.



(2)
Merchant positions are defined as grade levels C and above in Brick & Mortar and
Ecommerce Merchandising, Planning & Allocations, and R Brands functions. It does
not include Strategic Planning, Merchandise System Support, Supply Chain
Transformation or Vendor Partnership who would be considered Country positions.
It also does not include PD Operations, PD Package Design or China Sourcing
Office who would be considered Corporate positions.



(3)
Country positions are defined as grade level C and above roles primarily focused
on supporting US operations.






--------------------------------------------------------------------------------








Example:


C level team member with a Base Salary of $50,000 and a target MIP of 10% with a
Country Officers, Directors and Managers incentive split:


Bonus Target:
45% Country EBITDA (US)
 
15% Corporate Consolidated EBITDA
 
15% Country Cash Flow (US)
 
5% Corporate Consolidated Cash Flow
 
20% Individual Performance





The incentive calculation would be as follows (assuming Individual Performance
achievement of 100%, Cash Flow achievements at 100% and EBITDA achievements at
100%):


•
Country EBITDA (US): $ 50,000 (Base Salary)X 10% (Bonus Target) X 45% (Country
EBITDA (US) Split) X 100% (Country EBITDA (US) achievement) = $2,250



•
Corporate Consolidated EBITDA: $50,000 (Base Salary)X 10% (Bonus Target) X 15%
(Corporate Consolidated EBITDA Split) X 100% (Corporate Consolidated EBITDA
Achievement) = $750



•
Country Cash Flow (US): $50,000 (Base Salary) X 10% (Bonus Target) X 15%
(Country Cash Flow (US) Split) X 100% (Country Cash Flow (US) Achievement) =
$750



•
Corporate Consolidated Cash Flow: $50,000 (Base Salary) X 10% (Bonus Target) X
5% (Corporate Consolidated Cash Flow Split) X 100% (Corporate Consolidated Cash
Flow)

= $250


•
Individual Performance: $ 50,000 (Base Salary)X 10% (Bonus Target) X 20%
(Individual Performance split) X 100% (Individual Performance achievement) =
$1,000



•
TOTAL INCENTIVE AWARD = $5,000



IV.
Incentive Award Payment



Incentive award payouts will be made within 75 days following the close of the
fiscal year.


Prior to the payout of incentive awards, overall bonus funding will be reviewed
and approved by the ECOB.



--------------------------------------------------------------------------------








V.
Calculation Rules



Incentive awards will be calculated based on the following rules:


1.
Proration calculations:

a.
A Team Member’s incentive from the beginning of the plan year through May 1 will
be based upon the Team Member’s division, location, position, incentive target,
salary, and split arrangements as of May 1 of the plan year. Changes to any of
those elements from the beginning of the plan year up until May 1 will not be
prorated.

b.
Any changes to a Team Member’s division, location, position, incentive target,
salary, and/or split arrangements after May 1 through the end of the plan year
will be prorated based upon the number of days the applicable incentive element
applies.

c.
New hires:

i.
A Team Member who is hired on or prior to December 15 will have their incentive
award prorated based on the number of actual days spent in an incentive eligible
position.

ii.
A Team Member who is hired after December 15 is not eligible to participate in
the MIP for that plan year.

d.
Promotions:

i.
A Team Member who is promoted into an incentive eligible position on or prior to
May 1 of the incentive plan year will not have their incentive award prorated.

ii.
A Team Member who is promoted into an incentive eligible position after May 1
but on or prior to December 15 of the incentive plan year will have their
incentive award prorated based upon the number of actual days spent in each
incentive eligible position.

iii.
A Team Member promoted from a non-incentive eligible position into an incentive
eligible position after December 15 will not be eligible to participate in the
MIP for that plan year.

e.
Demotions:

i.
A Team Member who is demoted from an incentive eligible position to a
non-incentive eligible position on or prior to May 1 of the plan year will not
be eligible for a prorated portion of their incentive award for that time
period.

ii.
A Team Member who is demoted from an incentive eligible position to a
non-incentive eligible position after May 1 of the plan year is eligible to
receive a prorated portion of their incentive award based upon the number of
actual days spent in an incentive eligible position during the plan year. All
other eligibility rules still apply.



2.
Team Members are only eligible to participate in one incentive plan at a time
for which they are qualified under the terms and conditions of that plan.



3.
Team Members who were absent due to protected Leave(s) of Absence where the
total time on leave is greater than 90 days during the plan year will have their
incentiveprorated based on total days worked unless otherwise provided by law.
Team Members who were absent due to unprotected Leave(s) of Absence will have
their incentive prorated based on the total days worked.




--------------------------------------------------------------------------------






4.
Team Members who experience gaps in service during the plan year due to either:
(a) separation from the Company and subsequent rehire, or (b) temporary
suspension from job duties, will have their incentive awards prorated based on
the total days worked in any incentive eligible position during that plan year
in accordance to the calculation rules defined above.



5.
Seasonal and/or Temporary Team Members are not eligible to participate in the
MIP.



6.
Team Members who retire from the company after the close of the plan year but
prior to the date the awards are paid may still be eligible to receive their
incentive award if they retire after attaining the age of 60 and have 10 or more
years of continuous service.



VI.
Administrative Guidelines



1.
The Team Member must be employed on the payout date to receive their incentive
award. Team Members who leave the Company, voluntarily or involuntarily, prior
to the payout date will not be eligible to receive the incentive award with the
exception of retirement as defined in Section V.6.



2.
Team Member’s that receive an Unsatisfactory (U) overall year-end performance
rating will forfeit both their individual component and financial component
incentive payment for that plan year.



3.
Incentive award payments are subject to applicable tax withholding and payroll
deductions required by law, as well as any other previously defined Company or
individual withholdings.



4.
Any proposed exceptions to the guidelines must be submitted in writing to
Corporate Compensation for approval. Approval must be obtained prior to any
action being taken and/or discussions with a Team Member.



5.
Incentive award payments may not be transferred, assigned, pledged or
hypothecated (whether by operation of law or otherwise), except as provided by
will or the applicable laws of descent and distribution, and no incentive awards
shall be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an incentive
payment not specifically permitted herein shall be null and void and without
effect.



6.
Participation in the MIP is not a guarantee of continued or future employment
and does not alter the employment at will nature of the relationship between a
Team Member and the Company.



7.
The Company reserves the right to amend, suspend, or terminate all or part of
the MIP, or to modify any payments thereunder, for any or no reason, with or
without advance notice, until and including the day before the last day of the
fiscal year to which any incentive pertains. As of the last day of such fiscal
year or thereafter, the Company is precluded from exercising the rights
delineated in the previous sentence.






--------------------------------------------------------------------------------




8.
To the extent an amount is not paid by operation of Section II.3 and Section
VI.1 above, such amount will be paid as an incentive award payment or a bonus in
a subsequent period. The payment of this amount may be under this or another
plan or arrangement.



9.
This plan supersedes and replaces all previous MIPs, whether written or oral,
and represents the entire arrangement between the Team Member and Toys“R”Us,
Inc.



Questions about the Management Incentive Plan should be directed to your Human
Resources Manager.



